DETAILED ACTION 
The present application, filed on 8/28/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 21-40 are pending and have been considered below. 

Priority
This application is a CON of 15/170,354 06/01/2016, now patent US 10,796,338. The priority is acknowledged.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 22, 23, 28, 29, 30, 34, 35, 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 of patent US 10,796,338. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 21, 22, 23, 28, 29, 30, 34, 35, 36 are anticipated by independent claims 1, 8 of patent US 10,796,338. The claims recite an apparatus, method and software product respectively. The equivalent pairs recite the same limitations as method and software product. The additional limitations, if any, make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 

Application claims 24, 31, 37 read on claims 4,11 of US 10,796,338. 
Application claims 25, 26, 32, 38 read on claims 5, 6, 12, 13 of US 10,796,338. 
Application claims 27, 33, 39, 40 read on claims 2, 3, 9, 10 of US 10,796,338. 

This is a definitive obviousness-type double patenting rejection because the conflicting claims of the parent application US 10,796,338 have been already patented.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-33  are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 

Claims 28-33  are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 28-33 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20110302025 A1	2011-12-08	76	Hsiao; Sissie Ling-Ie et al.	Conversion Path Performance Measures And Reports. Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing conversion path performance measures and reports. In one aspect, user interaction data are obtained, were the user interaction data specify user interactions for a plurality of conversions. User interactions that are associated with each conversion are selected from the user interaction data, where the associated user interactions for each conversion are user interactions with a converting user during the conversion cycle for the conversion. Using the user interaction data for the selected user interactions, a quantity of user interactions that are associated with each conversion and occurred during the conversion cycle for the conversion are determined. In turn, conversion path performance measures are computed and reports specifying the conversion path performance measures are generated.
0	US 20170262880 A1	2017-09-14	18	Cook; Justin	PROXIMITY DETECTION SYSTEM AND METHOD. Systems and methods for detecting a physical presence of a device previously used to view electronic records are herein disclosed as comprising, in an implementation, a detector and a computing system, the detector being configured to detect a physical presence of a first device in proximity to the sensor and to establish, without intervention, communication with the first device upon detection, and the computing system being configured to receive an identifier and browsing data communicated by the first device and identify data indicative of a prior communication of the electronic record to at least one of the first device and a second device.
0	US 20110231239 A1	2011-09-22	22	Burt; Sharon et al.	METHOD AND SYSTEM FOR ATTRIBUTING AN ONLINE CONVERSION TO MULTIPLE INFLUENCERS. A method is provided for identifying and crediting interactions leading to a conversion, comprising acts of for each of at least one defined time interval, defining a recency factor used to scale a credit amount given to an influencing event occurring during the defined time interval; identifying at least one influencing event that influenced a conversion event; for each of the at least one influencing events, identifying a defined time interval in which the influencing event occurred and accessing the recency factor for that defined time interval; and apportioning the credit amount given to the conversion event among the at least one influencing event according to the recency factor for each influencing event.
0	US 20150348119 A1	2015-12-03	33	Ferber; Scott Andrew et al.	METHOD AND SYSTEM FOR TARGETED ADVERTISING BASED ON ASSOCIATED ONLINE AND OFFLINE USER BEHAVIORS. Methods, systems, and programming for targeted advertising and conversion measurement. In one example, first information related to an online activity of a user is received. The online activity is associated with a first attribute to be used to identify the user. Second information related to an offline activity of the user is received. The offline activity is associated with a second attribute to be used to identify the user. A connection between the online activity and the offline activity of the user is then identified by matching the first attribute with the second attribute. A profile of the user is obtained based, at least in part, on the identified connection. A request of serving an advertisement is received. The user is selected from a plurality of users based on the profile of the user and information related to the request. The advertisement is provided to the user.
0	US 20090216616 A1	2009-08-27	18	Wang; Yang et al.	Method and System for Displaying Correlated Advertisements to Internet Users. Broadly speaking, the present invention fills the need of selecting correlated advertisements for displaying to users by utilizing the advertisement-viewing data collected on users of a web site. The advertisement-viewing (ad-viewing) data of users of a web site can be correlated to extract similarities and patterns of ads being viewed by users of the web site. The correlated ad-viewing data of all users of the web site, along with URLs (Uniform Resource Locators) of ads viewed by a particular user, can be used to select advertisements that are likely to be interests to the particular user. Ad-viewing data correlation allows the web site to select ads to display to users in real-time based on users' latest ad-viewing data. Since selection of ads to display is based on mathematical calculation using a correlation table of ad-viewing that has been generated ahead of time, the method can be scaled to meet demands of a large amount of users, such as millions. In addition to ad-viewing correlation table and users' latest ad-viewing data, advertisement pool of advertisements paid by advertisers is also taken into consideration during the ad-selection process.
0	US 20100138294 A1	2010-06-03	12	Bussmann; Alexander T. et al. PROVISION OF LOCATION-BASED ADVERTISING. The provision of location-based advertising services is disclosed. One disclosed embodiment provides a method of operating a location-based advertising server. The method comprises receiving from each of a plurality of advertising publishers an item of advertising content associated with a bounded area defined in a geographic region, and also receiving from each advertising publisher a bid for payment for distributing the advertising publisher's item of advertising content to devices. The method then comprises receiving from a device a request for advertising content associated with the bounded area, and sending an item of advertising content associated with a highest bid to the device.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622